CHARLES J. SCHUCK, Judge.
On December 8, 1942, claimant’s car was injured by being struck by prison labor truck p30-15, which seemingly backed into claimant’s car while it was stopped near the approach to a bridge on the Rocky Ford road near Ashton, West Virginia. While it is not stated definitely, yet the record seems to indicate that the state truck in question was backed into claimant’s car while the latter automobile was immediately to the rear of the said truck and standing still. In backing up without notice to the claimant the state truck collided and inflicted the damages as set forth.
The state road commissoin does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount, and the claim is approved by the special! assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of fifty-three dollars and eighty-six cents ($53.86).